TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00514-CV


HSBC Bank Nevada, N.A., Appellant

v.

John David Elmore, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-GN-05-003637, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant HSBC Bank Nevada, N.A., has notified this Court that the parties
have resolved and settled all issues made the basis of this appeal.  Appellant has filed unopposed
motions to dismiss its appeal and certifies that it has conferred with appellee John David Elmore and
that Elmore does not oppose the motions.  We grant the motions and dismiss the appeal.  See Tex.
R. App. P. 42.1(a)(1). 

						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Dismissed on Appellant's Motions
Filed:   May 4, 2010